Citation Nr: 0026396	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  93-22 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Whether new and material evidence has been submitted to 
establish basic eligibility for gratuitous benefits under the 
laws administered by the Department of Veterans Affairs (VA), 
including home loan guarantee benefits.

Whether new and material evidence has been submitted to 
establish basic eligibility for gratuitous benefits under the 
laws administered by the Department of Veterans Affairs (VA), 
including Survivors' and Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38 of the United States Code 
(DEA).


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The appellant had active duty from July 1982 to October 1985.  
She was separated from service under other than honorable 
conditions due to a pattern of frequent misconduct of a 
discreditable nature with civil or military authorities.

For the purposes of the home loan guarantee program, a 
"veteran" is defined as any former servicemember who served 
during World War II, the Korean conflict, or the Vietnam era, 
and whose total service was for 90 days or more; a former 
servicemember who after September 15, 1940, was separated 
from a period of active duty for a service-connected 
disability; or a former servicemember who served for a period 
of more than 180 days after July 25, 1947, and was separated 
from service under conditions other than dishonorable.  
38 U.S.C.A. § 3702 (West 1991).

Educational assistance is payable to the spouse of a veteran 
who has been granted a permanent and total disability rating.  
38 U.S.C.A. § 3500; 38 C.F.R. § 20.3021.  If the eligible 
spouse served with the Armed Forces, her discharge from 
service must have been under conditions other than 
dishonorable.  38 U.S.C.A. § 3501(d); 38 C.F.R. § 21.3042.

A discharge due to willful and persistent misconduct is 
considered to have been issued under dishonorable conditions, 
including a discharge that was under other than honorable 
conditions.  A discharge under dishonorable conditions is a 
bar to eligibility for gratuitous benefits under the laws 
administered by VA, except for medical treatment, unless it 
is found that the person was insane at the time of committing 
the offenses causing such discharge.  38 C.F.R. § 3.12.

In an August 1987 administrative decision the Regional Office 
(RO) determined that the appellant's service was 
dishonorable, and that she was not, therefore, eligible for 
any gratuitous benefits under the laws administered by VA, 
except for medical treatment for service-connected 
disabilities.  She was notified of that decision in August 
1987 and did not appeal, and the August 1987 determination 
became final.  In December 1997 she again claimed entitlement 
to a home loan guarantee certificate of entitlement, which 
the RO denied in December 1997 based on the character of her 
discharge.  The appellant has perfected an appeal of that 
decision.

The RO denied eligibility for a loan guarantee certificate in 
December 1997 without determining whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  The determination that a former servicemember is not 
a veteran for VA purposes due to the character of discharge 
is subject to reopening based on the submittal of new and 
material evidence.  D'Amico v. West, No. 99-7110 (Fed. Cir. 
April 7, 2000).  A finding that new and material evidence has 
been submitted is a prerequisite to considering the 
substantive merits of the claim.  Hickson v. West, 12 Vet. 
App. 247 (1999).

In addition to other relevant contentions, the appellant 
claims that she was having a "nervous breakdown" at the 
time the misconduct occurred that resulted in her separation 
from service.  The appellant also claims to have been 
hospitalized for psychiatric treatment for one month at that 
time, and that her misconduct was caused by the mental stress 
that she was suffering at the time in connection with her 
husband's illness.  The Board notes that there need not be a 
causative relationship between the insanity and the 
misconduct; the regulation requires only that the insanity 
exist at the time the offense was committed.  See Struck v. 
Brown, 9 Vet. App. 145 (1996); 38 C.F.R. § 3.354.  

In a June 1999 rating decision the RO found that the 
appellant was not insane at the time the offenses were 
committed, but did not obtain her service medical records 
prior to rendering that decision.  Because the appellant has 
alluded to evidence that, if obtained, would be new and 
material, the service medical records and any contemporaneous 
medical records should be reviewed prior to determining 
whether new and material evidence has been submitted.  
McCormick v. Gober, No. 98-48 (U.S. Vet. App. Aug. 8, 2000) 
(holding VA has undertaken a duty to obtain service medical 
records); Graves v. Brown, 8 Vet. App. 522, 525 (1996).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should invite the appellant to 
submit copies of any records showing 
treatment for a psychiatric disorder 
since service, and should undertake to 
obtain all records of VA treatment.

2.  The RO should secure the appellant's 
service medical records through official 
channels.  

3.  If the above requested development 
results in a finding that new and 
material evidence has been submitted and 
that the appellant suffered from a 
psychiatric disorder at the time the 
offenses occurred that resulted in her 
discharge from service, the RO should 
obtain a medical opinion on whether the 
appellant was insane at the time the 
offenses were committed.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
If a psychiatric opinion is warranted, 
the RO should ensure that the opinion is 
in complete compliance with the 
directives of this remand and, if it is 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of whether 
new and material evidence has been 
submitted to establish the appellant's 
eligibility for gratuitous benefits under 
the laws administered by VA.  If the RO 
determines that new and material evidence 
has been submitted, the RO should then 
adjudicate the claims for home loan 
guarantee benefits and DEA benefits on 
the merits, determining, if applicable 
whether the claims are well grounded.  If 
well grounded, the RO should conduct a de 
novo adjudication of the substantive 
merits of the claim.  Winters v. Gober, 
No. 99-7108 (Fed. Cir. July 26, 2000).

If any benefit requested on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans' Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


